Citation Nr: 0727727	
Decision Date: 09/05/07    Archive Date: 09/14/07

DOCKET NO.  97-23 787A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Portland, Oregon


THE ISSUES

1.  Entitlement to service connection for migraine headaches.

2.  Entitlement to a compensable rating for shin splints or 
stress fracture with history of probable left tibial nerve 
neuropathy. 

3.  Entitlement to a compensable rating for shin splints or 
stress fracture with history of probable right tibial nerve 
neuropathy. 

4.  Entitlement to a compensable rating for residuals of 
lipoma removal from the back.

5.  Whether new and material evidence has been received to 
reopen a claim for service connection for a low back 
disability. 

6.  Entitlement to service connection for stomach problems, 
claimed as secondary to medications for service-connected 
disabilities.

7.  Entitlement to service connection for depression.

8.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

9.  Entitlement to service connection for photophobia.

10.  Entitlement to service connection for a left hip 
disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Panayotis Lambrakopoulos, Counsel


INTRODUCTION

The veteran served on active duty from August 1983 to 
February 1986.

This appeal comes before the Board of Veterans' Appeals 
(Board) from RO decisions in March 1997 and March 2000.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, D.C.  VA will notify the 
appellant if further action is required.




REMAND

The veteran had filed a substantive appeal pertaining to the 
first five issues on appeal (service connection for migraine 
headaches; compensable rating for shin splints with left 
tibial nerve neuropathy; compensable rating for shin splints 
with left tibial nerve neuropathy; compensable rating for 
residuals of lipoma removal; and application to reopen 
service connection claim for a low back disability based on 
new and material evidence).  The veteran had been scheduled 
to testify before the Board at a hearing scheduled for 
January 2007 at the RO (that is, a "Travel Board hearing").  
However, according to a January 2007 telephone contact, the 
veteran indicated that she had not received notice of the 
scheduled hearing because of an address change.  She also 
requested rescheduling of the hearing.

Based on the veteran's statements, the Boards finds 
sufficient good cause to reschedule the veteran's requested 
hearing before the Board.  See 38 C.F.R. § 20.704(c) (2006).

In addition, there are additional issues on appeal.  In April 
2000 and August 2001, the RO denied service connection for 
stomach problems, claimed as secondary to medications for 
service-connected disabilities; for depression; for PTSD; for 
photophobia; and for a left hip disability.  The August 2001 
RO decision was a readjudication of the veteran's claims 
under recently enacted laws, and the notification letter 
informed the veteran that she could file a notice of 
disagreement within one year of that rating decision.  In 
September 2001, the veteran filed a notice of disagreement.  
As no statement of the case appears to have been issued on 
these five claims yet, the Board will remand these issues to 
the RO for appropriate action so that the veteran may have 
the opportunity to complete an appeal as to these five 
issues, if she so desires.  38 U.S.C.A. § 7105 (West 2002); 
38 C.F.R. § 19.26 (2006); Manlincon v. West, 12 Vet. App. 238 
(1999).  If the veteran wishes to perfect her appeal of these 
five issues, she must file a timely substantive appeal (such 
as VA Form 9) after the RO issues a statement of the case on 
these five issues.

Accordingly, the case is REMANDED for the following actions:

1.  Schedule the veteran for a hearing 
before the Board at the RO (that is, a 
Travel Board hearing).  Please ensure that 
the notification is addressed to the 
veteran at her correct, current mailing 
address.

2.  Provide the veteran and her 
representative with a statement of the 
case, pursuant to 38 C.F.R. § 19.26, on 
the issues of service connection for 
stomach problems, claimed as secondary to 
medications for service-connected 
disabilities; for depression; for PTSD; 
for photophobia; and for a left hip 
disability.  Notify her of the requirement 
for a substantive appeal in order to 
perfect her appeal, if desired, of these 
five issues.

The veteran has the right to submit additional evidence and 
argument on the matters the Board is remanding.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  The claims 
must be treated expeditiously.  Claims that are remanded by 
the Board or by the United States Court of Appeals for 
Veterans Claims must be handled expeditiously.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).


_________________________________________________
John E. Ormond, Jr.
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).


